         Case 3:16-md-02741-VC Document 13583 Filed 08/25/21 Page 1 of 11



 1                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 2
                                                       )
 3
     IN RE: ROUNDUP PRODUCTS                           )   MDL No. 2741
 4   LIABILITY LITIGATION                              )
                                                       )   Case No. 3:16-md-02741-VC
 5                                                     )
                                                       )   [PROPOSED] ORDER GRANTING
 6   This document relates to:
                                                       )   JOINT REQUEST FOR REVISED
     ALL ACTIONS                                       )   SCHEDULE FOR WAVE 4 CASES AND
 7
                                                       )   ADDITION OF CASES TO WAVE 4
 8                                                     )

 9          THIS MATTER came before the Court based on the Court’s order for a revised schedule for
10   Wave 4 cases. Having reviewed the proposed schedule and finding good cause shown, the Court
11   GRANTS the parties’ proposed schedule for Wave 4 cases as detailed below and designates the
12   following as part of Wave 4.
13
     Wave 4 Schedule:
14

15                             Event                                               Date
16   Plaintiff Fact Sheets (including all relevant 14 days from entry of this order
     authorizations) due for any plaintiffs who have not yet
17   provided them.
     Each plaintiff will provide any medical records in his/her 14 days from entry of this order
18   possession and/or his/her counsel’s possession to defense
     counsel.
19
     Deficiency letter(s) sent.                                 4 business days from receipt of PFS
20
     Deadline to cure Plaintiff Fact Sheet deficiencies. The        7 days from receipt of deficiency letter
21   parties may file a consolidated letter brief regarding any
     disputes about whether a deficiency exists.
22
     Close of fact discovery.                                       3/11/2022
23   Plaintiffs’ expert reports due.                                3/25/2022
     The parties should file a letter brief identifying any         4/1/2022
24   disputes over the applicable state law for the wave 3 cases.
     For cases where that is undisputed, the parties should file
25   a stipulation identifying the governing state law.
26   Monsanto’s expert reports due.                                 4/25/2022
     Close of expert discovery.                                     5/25/2022
27   Monsanto’s Daubert and summary judgment briefs due.            6/8/2022
     Plaintiffs’ opposition and cross-motions re:                   6/22/2022
28   Daubert and summary judgment due.

                                                      -1-
         Case 3:16-md-02741-VC Document 13583 Filed 08/25/21 Page 2 of 11



 1                         Event                                                Date
     Monsanto’s oppositions and replies re: Daubert and 6/29/2022
 2   summary judgment due.
 3
     Plaintiffs’ replies re: Daubert and summary judgment due. 7/12/2022
 4   Daubert hearing (if necessary).                           8/22/2022

 5
     The Wave 4 cases shall be as follows:
 6
     Cases Transferred to the MDL from Arizona District Courts are as follows:
 7
         Plaintiff’s Name             MDL Case No.         Transferor Court
 8     Freegard, Timothy G.           3:20-cv-04328       USDC District of AZ
 9       Gordon, Garfield             3:19-cv-06423       USDC District of AZ
      Manera, Sebastian William       3:20-cv-04517       USDC District of AZ
10
        Pinheiro, Eduino N.           3:21-cv-00041       USDC District of AZ
11         Pinheiro, Paula            3:20-cv-08173       USDC District of AZ
            Sarager, Ted              3:19-cv-07196       USDC District of AZ
12
           Scott, William             3:20-cv-04748       USDC District of AZ
13        Strickland, Scott           3:20-cv-04519       USDC District of AZ
         White, Christopher           3:20-cv-04843       USDC District of AZ
14

15   Cases Transferred to the MDL from Florida District Courts are as follows:

16         Plaintiff’s Name           MDL Case No.          Transferor Court
             Adams, John              3:21-cv-04466          USDC Southern
17                                                             District FL
18     Anderson, Jeffrey Michael       3:19-cv-08084         USDC Southern
                                                               District FL
19           Arenas, Luis              3:21-cv-00038         USDC Southern
20                                                             District FL
             Belfleur, Jean            3:20-cv-00621      USDC Middle District
21                                                              FL
22         Berenfeld, Sharon           3:18-cv-01428      USDC Middle District
                                                                FL
23          Boatright, Allen           3:21-cv-00675         USDC Northern
24                                                             District FL
              Bundy, Rob               3:20-cv-06345      USDC Middle District
25                                                              FL
26         Casale, Patricia A.         3:19-cv-05238         USDC Southern
                                                               District FL
27       Chirico, Pamela Jean          3:20-cv-01362      USDC Middle District
28                                                              FL


                                                   -2-
     Case 3:16-md-02741-VC Document 13583 Filed 08/25/21 Page 3 of 11



 1     Plaintiff’s Name      MDL Case No.      Transferor Court
       Cobb, Charlotte       3:19-cv-05659    USDC Middle District
 2
                                                      FL
 3      Coley, Steven B.     3:18-cv-04553    USDC Middle District
                                                    FL
 4
        Colton, Andrew       3:20-cv-04834      USDC Northern
 5                                                District FL
          Daniel, Don        3:20-cv-03938      USDC Northern
 6
                                                  District FL
 7     Dean, Derek Dante     3:20-cv-01359    USDC Middle District
                                                    FL
 8
         Drons, Robert       3:20-cv-08167      USDC Northern
 9                                                District FL
       Engilis, Jr., Peter   3:19-cv-07859    USDC Middle District
10
                                                    FL
11   Gardner, James Edward   3:19-cv-00443    USDC Middle District
                                                    FL
12
        Gazaleh, Jed H.      3:19-cv-05229    USDC Middle District
13                                                  FL
       Ghaznavi, Shariq      3:21-cv-02706      USDC Northern
14
                                                  District FL
15       Gilberg, Ellen      3:20-cv-07735    USDC Middle District
                                                    FL
16
        Glassman, Philip     3:20-cv-00024      USDC Southern
17                                                District FL
      Henson, Sam Wayne      3:20-cv-02125      USDC Northern
18
                                                  District FL
19       Iona, Deborah       3:20-cv-02404      USDC Southern
                                                  District FL
20
        Joffe, Jeffrey F.    3:18-cv-00430    USDC Middle District
21                                                  FL
       Keeler, Jr., David    3:18-cv-01694    USDC Middle District
22
                                                    FL
23       Konzny, Larry       3:20-cv-08797    USDC Middle District
                                                    FL
24
        Lundy, Thomas        3:20-cv-09289    USDC Middle District
25                                                  FL
       Mann-Cox, Sally       3:21-cv-04471    USDC Middle District
26
                                                    FL
27     Miller, Allison V.    3:21-cv-04633    USDC Middle District
                                                    FL
28


                                        -3-
      Case 3:16-md-02741-VC Document 13583 Filed 08/25/21 Page 4 of 11



 1       Plaintiff’s Name        MDL Case No.      Transferor Court
         Mullisi, Armelin        3:20-cv-01361    USDC Middle District
 2
                                                          FL
 3   Nurquez, Virgilio Eduardo   3:18-cv-07570      USDC Southern
                                                      District FL
 4
            Paris, Clark         3:20-cv-01840    USDC Middle District
 5                                                      FL
          Penalver, Jorge        3:20-cv-08801      USDC Southern
 6
                                                      District FL
 7        Perillo, Antonio       3:21-cv-02550    USDC Middle District
                                                        FL
 8
      Perry, Jr., Benjamin L.    3:19-cv-03580    USDC Middle District
 9                                                      FL
        Pertzog, Dorothy J.      3:20-cv-03367    USDC Middle District
10
                                                        FL
11       Pickart, Alan M.        3:20-cv-06248    USDC Middle District
                                                        FL
12
           Post, Bonnie          3:21-cv-00179    USDC Middle District
13                                                      FL
           Proctor, Mark         3:21-cv-00172      USDC Southern
14
                                                      District FL
15     Richards, Thomas J.       3:20-cv-00199    USDC Middle District
                                                        FL
16
       Rogers, Sr., Joseph N.    3:19-cv-03836    USDC Middle District
17                                                      FL
          Salas, Nancy C.        3:21-cv-06173      USDC Southern
18
                                                      District FL
19      Salem, John Joseph       3:20-cv-01360    USDC Middle District
                                                        FL
20
        Schaible, Mark G.        3:19-cv-06434    USDC Middle District
21                                                      FL
         Shahady, John J.        3:19-cv-07860      USDC Southern
22
                                                      District FL
23       Skonicki, Barbara       3:20-cv-08053    USDC Middle District
                                                        FL
24
          Smither, Lewis         3:20-cv-08054    USDC Middle District
25                                                      FL
         Talbott, Gale A.        3:20-cv-03733    USDC Middle District
26
                                                        FL
27         Tam, Wesley           3:20-cv-04216      USDC Southern
                                                      District FL
28


                                            -4-
        Case 3:16-md-02741-VC Document 13583 Filed 08/25/21 Page 5 of 11



 1         Plaintiff’s Name         MDL Case No.        Transferor Court
              Thal, Harry           3:19-cv-07456        USDC Southern
 2
                                                           District FL
 3        Thomas, Henry L.          3:20-cv-03653     USDC Middle District
                                                            FL
 4
        Thompson, Aurie Hazel       3:19-cv-05038     USDC Middle District
 5                                                          FL
         Thompson, Matthew          3:20-cv-08851        USDC Southern
 6
                                                           District FL
 7        Turnoff, William C.       3:19-cv-03837        USDC Southern
                                                           District FL
 8
         Wolfenbarger, Todd         3:19-cv-06822     USDC Middle District
 9                                                          FL
         Wotitzky, Hal Frank        3:19-cv-05336     USDC Middle District
10
                                                            FL
11
     Cases Transferred to the MDL from Iowa District Courts are as follows:
12
           Plaintiff’s Name         MDL Case No.        Transferor Court
13         Beckfield, Brett         3:21-cv-05322        USDC Northern
14                                                         District IA
          Chindlund, Andrew         3:21-cv-02704        USDC Southern
15                                                         District IA
16         Deneve, Richard          3:19-cv-07341        USDC Northern
                                                           District IA
17      Gulikers, Shana C. All      3:20-cv-02293        USDC Southern
18                                                         District IA
             Henrich, Jack          3:20-cv-03728        USDC Northern
19                                                         District IA
20           Koch, James            3:21-cv-01212        USDC Northern
                                                           District IA
21         Linn, Bernice A.         3:20-cv-01760        USDC Southern
22                                                         District IA
            Perin, Becky S.         3:20-cv-01417        USDC Southern
23                                                         District IA
24          Porto, Charles          3:21-cv-00238        USDC Northern
                                                           District IA
25         Potash, Michael          3:21-cv-01041        USDC Northern
26                                                         District IA
       Rasmusson, Neil Edward       3:19-cv-07132        USDC Southern
27                                                         District IA
28


                                                -5-
        Case 3:16-md-02741-VC Document 13583 Filed 08/25/21 Page 6 of 11



 1        Plaintiff’s Name          MDL Case No.        Transferor Court
          Shipley, Joseph E.        3:17-cv-01982        USDC Southern
 2
                                                           District IA
 3       Sjaardema, Dennis L.       3:20-cv-06193        USDC Southern
                                                           District IA
 4
          Sjaardema, Eugene         3:20-cv-06192        USDC Southern
 5                                                         District IA
            Skoronski, Ron          3:19-cv-07105        USDC Southern
 6
                                                           District IA
 7          Utecht, Levi C.         3:19-cv-04677        USDC Southern
                                                           District IA
 8
           Van Wyk, Ellen           3:19-cv-06843        USDC Southern
 9                                                         District IA
             Webb, Brian            3:20-cv-05624        USDC Northern
10
                                                           District IA
11       Williams, Thomas N.        3:19-cv-03537        USDC Southern
                                                           District IA
12
            Wirtz, Charles          3:19-cv-07339        USDC Northern
13                                                         District IA
             Worth, Billy           3:18-cv-02906        USDC Northern
14
                                                           District IA
15
     Cases Transferred to the MDL from Massachusetts District Courts are as follows:
16
           Plaintiff’s Name         MDL Case No.        Transferor Court
17        Aldoupolis, George        3:20-cv-03433      USDC District of MA
18        Armstrong, Daniel         3:21-cv-02125      USDC District of MA
             Baid, Prabha           3:20-cv-06774      USDC District of MA
19
             Breger, Lisa           3:18-cv-02257      USDC District of MA
20         Canning, Richard         3:19-cv-04230      USDC District of MA
           Carchia, Kathryn         3:20-cv-05873      USDC District of MA
21
            Colbert, Debra          3:20-cv-05115      USDC District of MA
22          Cotter, Robert          3:20-cv-03108      USDC District of MA
           Diogo, Antonino          3:19-cv-08087      USDC District of MA
23
          Eordekian, Sophie         3:20-cv-05874      USDC District of MA
24            Fox, James            3:20-cv-03650      USDC District of MA
             Inman, Rita            3:19-cv-08223      USDC District of MA
25
              Kopas, Jan            3:19-cv-06059      USDC District of MA
26         McCrillis, Robert        3:21-cv-00606      USDC District of MA
           Medugno, Henry           3:21-cv-04635      USDC District of MA
27
            Morin, Wayne            3:20-cv-01019      USDC District of MA
28          Nelson, Gerald          3:19-cv-04576      USDC District of MA

                                                -6-
        Case 3:16-md-02741-VC Document 13583 Filed 08/25/21 Page 7 of 11



 1         Plaintiff’s Name         MDL Case No.       Transferor Court
       Nicolacopoulos, Nicoletta    3:20-cv-01018     USDC District of MA
 2
          Parenteau, Joseph         3:20-cv-03651     USDC District of MA
 3            Rubin, Joel           3:20-cv-05870     USDC District of MA
         Ryan, William Beau         3:20-cv-03936     USDC District of MA
 4
          Stanhope, William         3:20-cv-03652     USDC District of MA
 5            Tosi, Larry           3:18-cv-03181     USDC District of MA
 6          Tudal, Steven           3:20-cv-05871     USDC District of MA

 7   Cases Transferred to the MDL from Michigan District Courts are as follows:

 8         Plaintiff’s Name         MDL Case No.        Transferor Court
            Akrawi, Habib           3:19-cv-05874        USDC Eastern
 9                                                         District MI
10           Arnt, Phillip          3:20-cv-02412        USDC Western
                                                          District MI
11
        Askew, Kenneth C. (on       3:18-cv-04851         USDC Eastern
12      behalf of the Estate of                            District MI
      Sandra J. Askew, deceased)
13
             Avila, Elvia           3:20-cv-02971        USDC Western
14                                                        District MI
           Burtney, Arnold          3:19-cv-06447         USDC Eastern
15                                                         District MI
16    Cramer, Cynthia (on behalf    3:18-cv-04854         USDC Eastern
       of the Estate of Roger D.                           District MI
17         Cramer, deceased)
18           Dillon, John           3:19-cv-06184         USDC Eastern
                                                           District MI
19
            Hann, Adrine            3:20-cv-07213         USDC Eastern
20                                                         District MI
            Katz, Bernice           3:20-cv-01825         USDC Eastern
21                                                         District MI
22         LaHote, Michael          3:19-cv-06448         USDC Eastern
                                                           District MI
23
      Matthaus-Shelton, Linda J.    3:20-cv-00175         USDC Eastern
24                                                         District MI
           Mefford, Robert          3:20-cv-02565        USDC Western
25                                                        District MI
26        Moreau, Andrew P.         3:18-cv-04974         USDC Eastern
                                                           District MI
27
        Palframan, Vonta Mae        3:19-cv-06749        USDC Western
28                                                        District MI


                                                -7-
        Case 3:16-md-02741-VC Document 13583 Filed 08/25/21 Page 8 of 11



 1         Plaintiff’s Name         MDL Case No.        Transferor Court
          Sarafian, Alexander       3:20-cv-01068        USDC Eastern
 2
                                                           District MI
 3          Stone, Barbara          3:20-cv-01553         USDC Eastern
                                                           District MI
 4
           Thomas, Michael          3:18-cv-06028         USDC Eastern
 5                                                         District MI
          Vanderlip, Greg S.        3:18-cv-04850         USDC Eastern
 6
                                                           District MI
 7    Zuiderveen, Merlin Nelson     3:20-cv-00582         USDC Western
                                                           District MI
 8

 9   Cases Transferred to the MDL from Ohio District Courts are as follows:

10        Plaintiff’s Name          MDL Case No.        Transferor Court
         Abbott, IV, Curtis W.      3:20-cv-04650        USDC Southern
11                                                         District OH
12         Alamiri, Tawfeeq         3:20-cv-08844        USDC Northern
                                                          District OH
13       Applegate, Ralph A.        3:18-cv-03363        USDC Southern
14                                                        District OH
           Applegate, Ralph         3:19-cv-06800        USDC Southern
15                                                        District OH
16        Augsburger, Wanda         3:20-cv-02970        USDC Northern
                                                          District OH
17           Booth, David           3:20-cv-04654        USDC Northern
18                                                        District OH
           Buck, William C.         3:19-cv-08065        USDC Southern
19                                                        District OH
20         Burger, Holly L.         3:21-cv-01045        USDC Southern
                                                          District OH
21       Butler, Bethany Anne       3:19-cv-07529        USDC Southern
22                                                        District OH
           Canzoni, Gregory         3:20-cv-02974        USDC Northern
23                                                        District OH
24            Cira, Paul            3:20-cv-08052        USDC Northern
                                                          District OH
25          Clark, John T.          3:20-cv-07886        USDC Southern
26                                                        District OH
           Coressel, James          3:20-cv-03720        USDC Northern
27                                                        District OH
28


                                                -8-
     Case 3:16-md-02741-VC Document 13583 Filed 08/25/21 Page 9 of 11



 1     Plaintiff’s Name      MDL Case No.     Transferor Court
       Cryan, Catherine      3:17-cv-05084     USDC Northern
 2
                                                 District OH
 3     Dektas, Linda L.      3:20-cv-01069     USDC Southern
                                                District OH
 4
      Dominique, Floyd       3:21-cv-02705     USDC Northern
 5                                              District OH
        Elzey, Arnold        3:19-cv-07373     USDC Northern
 6
                                                District OH
 7   Foreman, Ronald D.      3:21-cv-06109     USDC Northern
                                                District OH
 8
      Garrison, Richard      3:19-cv-00280     USDC Southern
 9                                              District OH
      Gibby, Douglas A.      3:20-cv-03724     USDC Southern
10
                                                District OH
11    Holliday, Michael      3:19-cv-03014     USDC Northern
                                                District OH
12
     Hopkins II, Harold R.   3:20-cv-05531     USDC Northern
13                                              District OH
       Lenfestey, Lynne      3:20-cv-08848     USDC Northern
14
                                                District OH
15     Lloyd, Blaine E.      3:20-cv-00588     USDC Northern
                                                District OH
16
        McVey, James         3:19-cv-07862     USDC Southern
17                                              District OH
      Mijajlovic, Branko     3:19-cv-07368     USDC Northern
18
                                                District OH
19      Moore, Susan         3:19-cv-06188     USDC Southern
                                                District OH
20
      Naveaux, Elizabeth     3:20-cv-02566     USDC Northern
21                                              District OH
      Nissen, Richard A.     3:20-cv-06989     USDC Northern
22
                                                District OH
23    Perilman, Richard      3:19-cv-08446     USDC Northern
                                                District OH
24
       Perry, Catherine      3:21-cv-05621     USDC Northern
25                                              District OH
        Phillips, Mark       3:20-cv-03065     USDC Northern
26
                                                District OH
27      Regruth, James       3:20-cv-06188     USDC Southern
                                                District OH
28


                                        -9-
        Case 3:16-md-02741-VC Document 13583 Filed 08/25/21 Page 10 of 11



 1        Plaintiff’s Name          MDL Case No.          Transferor Court
          Rhuland, Jason C.         3:19-cv-05598          USDC Northern
 2
                                                             District OH
 3        Riepenhoff, Charles       3:19-cv-07370          USDC Northern
                                                            District OH
 4
            Rowland, Dean           3:19-cv-05310          USDC Northern
 5                                                          District OH
             Searle, John           3:20-cv-08850          USDC Northern
 6
                                                            District OH
 7          Setzer, William         3:17-cv-03448          USDC Northern
                                                            District OH
 8
         Shanklin, Patricia A.      3:19-cv-04644          USDC Southern
 9                                                          District OH
         Sizemore, Ronald W.        3:21-cv-05321          USDC Southern
10
                                                            District OH
11           Smith, Linda           3:19-cv-07528          USDC Southern
                                                            District OH
12
          Stackhouse, Walter        3:21-cv-02908          USDC Northern
13                                                          District OH
            Thorpe, Teresa          3:19-cv-07372          USDC Northern
14
                                                            District OH
15         Tierney, Colleen         3:20-cv-04211          USDC Northern
                                                            District OH
16
            Vollmar, James          3:19-cv-02012          USDC Northern
17                                                          District OH
          Wachtman, Vernon          3:20-cv-06119          USDC Northern
18
                                                            District OH
19        Wallace, Charles D.       3:20-cv-01922          USDC Southern
                                                            District OH
20
          Westfall, Jeffrey R.      3:21-cv-02909          USDC Northern
21                                                          District OH
         Williamson, Kimber         3:20-cv-00167          USDC Northern
22
                                                            District OH
23      Wistinghausen, Robert       3:20-cv-00027          USDC Northern
                                                            District OH
24

25   Cases Transferred to the MDL from South Carolina District Courts are as follows:

26        Plaintiff’s Name          MDL Case No.          Transferor Court
            Boston, Felton          3:19-cv-03787        USDC District of SC
27         Bulone, Angelo           3:20-cv-03719        USDC District of SC
28     Carraway, Jr., Samuel L.     3:20-cv-03599        USDC District of SC


                                                - 10 -
        Case 3:16-md-02741-VC Document 13583 Filed 08/25/21 Page 11 of 11



 1        Plaintiff’s Name         MDL Case No.         Transferor Court
             Cato, Henry           3:20-cv-01920       USDC District of SC
 2
           Cooper, Victor          3:20-cv-04652       USDC District of SC
 3         Cousar, Vernal          3:20-cv-04212       USDC District of SC
        Doran, Jr., Richard A.     3:20-cv-02650       USDC District of SC
 4
           Duncan, Robert          3:20-cv-03111       USDC District of SC
 5         Finley, Michael         3:20-cv-01642       USDC District of SC
 6          Ford, John E.          3:21-cv-00603       USDC District of SC
            Gardner, Jerry         3:19-cv-07129       USDC District of SC
 7       Goble, Jr., Isaac W.      3:20-cv-04648       USDC District of SC
 8       Hoffman, William          3:20-cv-02805       USDC District of SC
       Huskey, William Dennis      3:20-cv-02648       USDC District of SC
 9          Isbell, Randy          3:20-cv-03226       USDC District of SC
10           Kay, Linda            3:21-cv-00175       USDC District of SC
      McEvoy, Sr., John Richard    3:20-cv-01641       USDC District of SC
11           Miller, Eric          3:19-cv-07399       USDC District of SC
12       Morris, Christopher       3:20-cv-01957       USDC District of SC
             Ott, Everett          3:20-cv-02649       USDC District of SC
13         Reiser, Brenda          3:21-cv-05220       USDC District of SC
14         Ross, Bobby D.          3:18-cv-00676       USDC District of SC
            Rutland, Roy           3:20-cv-05372       USDC District of SC
15       Scott, Bobby Dale         3:20-cv-06990       USDC District of SC
16          Smith, Ronald          3:19-cv-02385       USDC District of SC
          Ward, Raleigh O.         3:20-cv-00028       USDC District of SC
17
         Williams, Charles         3:20-cv-04758       USDC District of SC
18
     Additional Wave 4 Cases:
19

20
              Plaintiff’s Name    MDL Case No.           Transferor Court
21    Scheh, Donald               3:20-cv-02427       USDC Eastern District
                                                      of TX
22

23

24

25

26   Date: __________________, 2021        _____________________________________
                                           HONORABLE VINCE CHHABRIA
27                                         UNITED STATES DISTRICT COURT
28


                                             - 11 -
